UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                          21-CR-191 (LDH)

MILETA MILJANIC,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Mathew S. Miller

from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Mathew S. Miller
               United States Attorney’s Office (Criminal Division)
               271-A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6075
               Fax: (718) 254-6076
               Email: mathew.miller@usdoj.gov
                In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Mathew S. Miller at the

email address set forth above.


Dated:    Brooklyn, New York
          May 21, 2021
                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                           By:     /s/ Mathew S. Miller
                                                   Mathew S. Miller
                                                   Assistant U.S. Attorney

cc:      Clerk of the Court (LDH)
